Citation Nr: 1236497	
Decision Date: 10/22/12    Archive Date: 11/05/12

DOCKET NO.  12-01 051	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to an initial disability evaluation in excess of 30 percent for an adjustment disorder with depressed mood.  

2.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  

3.  Entitlement to an effective date earlier than May 27, 2011, for the assignment of a 60 percent disability evaluation for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Calvin Hansen, Attorney-at-Law


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel 


INTRODUCTION

The Veteran had active service from March 1957 to March 1960.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2011 and September 2011 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Lincoln, Nebraska.  

In the May 2011 rating determination, the RO, as a result of the Board's grant of service connection for an adjustment disorder with depressed mood, assigned a 30 percent disability evaluation for this disorder.  The Veteran filed a notice of disagreement with the assigned evaluation and perfected his appeal on this issue.  

The earlier effective date and TDIU issues arise from the September 2011 rating determination.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran's adjustment disorder with depressed mood does not result in occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; panic attacks more than once a week; impairment of short- and long-term memory (e.g., the retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships; reliability, deficiencies in most areas, and/or total social and occupational impairment is not shown.

2.  The more probative, competent and credible evidence of record demonstrates that the Veteran's service-connected disabilities alone are not of such nature and severity as to prevent him from securing or following any substantially gainful employment.

3.  In an August 2007 rating determination, the RO granted service connection for bilateral hearing loss and assigned a 50 percent disability evaluation.  The Veteran was notified of this decision later that month and did not appeal.  Thus, the decision became final. 

4.  On May 27, 2011, the RO received the Veteran's request for a TDIU, which is also considered in part a request for an increased evaluation for all disabilities.  

5.  The RO, in a September 2011 rating determination, increased the Veteran's disability evaluation for his bilateral hearing loss from 50 to 60 percent, with an effective date of May 27, 2011, the date of receipt of the Veteran's request for TDIU. 

6.  It is not factually ascertainable that the Veteran's bilateral hearing loss increased in severity in the one year period prior to May 27, 2011.


CONCLUSIONS OF LAW

1.  The criteria for evaluation in excess of 30 percent for an adjustment disorder with depressed mood have not been met at any time.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9440 (2011).

2.  The criteria for a total compensation rating based on individual unemployability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2011).

3.  An effective date earlier than May 27, 2011, for the award of a 60 percent evaluation for bilateral hearing loss is not warranted.  38 U.S.C.A. §§ 1155, 5110 (West 2002 & Supp. 2011); 38 C.F.R. § 3.400 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Adjustment Disorder with Depressed Mood

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2011). 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In Fenderson, the Court noted an important distinction between an appeal involving a Veteran's disagreement with the initial rating assigned at the time a disability is service connected.  Where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the effective date of the grant of service connection to consider the appropriateness of "staged rating" (i.e., assignment of different ratings for distinct periods of time, based on the facts found) is required.  See Fenderson, 12 Vet. App. at 126; see also Hart v. Mansfield, 21 Vet. App. 505 (2007). 

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2011). 

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

An adjustment disorder with depressed mood is evaluated under 38 C.F.R. § 4.130, Diagnostic Code 9440.  That Diagnostic Code provides a 30 percent evaluation for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks, (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events). 

Important for this case, a 50 percent evaluation is to be assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. 

A 70 percent evaluation is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

The criteria for a 70 percent rating are met if there are deficiencies in most of the areas of work, school, family relations, judgment, thinking, and mood.  Bowling v. Principi, 15 Vet. App. 1, 11-14 (2001). 

A 100 percent evaluation is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Code 9440. 

The list of symptoms under the rating criteria are meant to be examples of symptoms that would warrant the rating, but are not meant to be exhaustive, and the Board need not find all or even some of the symptoms to award a specific rating.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002) (finding it appropriate to consider factors outside the specific rating criteria in determining level of occupational and social impairment); Sellers v. Principi, 372 F.3d 1318, 1326 (Fed. Cir. 2004).  

The Global Assessment of Function (GAF) is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, FOURTH ED, American Psychiatric Association (1994) (DSM-IV), p.32; 38 C.F.R. §§ 4.125(a), 4.130 (2011).  GAF scores ranging between 71 to 80 reflect symptoms that are transient and expectable reactions by psychosocial stressors (e.g., difficulty concentrating after family argument, no more than slight impairment in social, occupational, or school functioning).  Scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning "pretty well," and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational or school functioning (e.g., no friends, unable to keep a job).  A GAF score of between 31 and 40 contemplates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).

In a June 2008 private psychological report, mental status examination revealed that the Veteran's flow of conversation and thought were without negative symptoms.  He was logical in his associations and there was no circumstantial or tangential speech.  His eye contact did not equate with someone suffering from a mood disorder.  The Veteran did attempt to look at the examiner at times.  His affect and mood appeared to be moderately impaired but this was only episodic.  There was little, if any, anxiety and certainly no volatility in any of the mood changes. The Veteran was noted to be partially euthymic and partially dysthymic.  The psychologist rated the Veteran's adjustment difficulties as predictable and no worse than moderate.  Mental content revealed no particular preoccupations.  There were no delusions or paranoid ideation.  There were also no psychotic symptoms.  There was nothing to suggest a personality disorder.  Cognition was variable but no more severe than mild to moderate in terms of deficiency.  He was oriented in all four spheres.  The Veteran was appropriately responsive and receptive to verbal stimulation.  He had a fair to good fund of general information.  His immediate recall was just below the fair level.  Abilities with arithmetic were quite good but he was poor at performing serial sevens and threes.  His abstract ability was described as good.  Insight into his own difficulties was also good as was his judgment.  The psychologist rendered Axis I diagnoses of adjustment disorder with depressed mood, chronic; and alcohol dependence in total remission.  The examiner assigned a GAF score of 64 and indicated that it had been no less than 60 for the past year.  

The psychologist stated that it was extremely difficult for him to quantify the amount of challenge the Veteran had for gainful employment with respect to his emotional disturbance as opposed to his physical problems, but from what he had observed during the interview, he felt that the Veteran's emotional difficulties were no worse than at the very heightened level of moderate impairment. 

At the time of an August 2008 VA examination, the Veteran was noted to have been married for 48 years.  He reported seeing several of his children three to four times per year and his daughter at least four times per week as she lived close by.  He noted having 12 to 14 people that he spoke with at AA.  The Veteran stated that he was one of the founding fathers of AA in his area.  He also attended mass regularly.  He had a lot of hobbies but had to "give up" most after a heart attack.  The Veteran stated that he was taking Zoloft for anxiety issues.  

Mental status examination revealed that he was clean, neatly groomed, and casually dressed.  Psychomotor activity was unremarkable as was speech.  The Veteran was friendly, cooperative, and attentive.  He was able to do serial sevens and could spell a word backwards and forwards.  He was oriented times three and thought process and content were unremarkable.  The Veteran understood the outcome of behavior and understood that he had a problem.  There were no hallucinations and no inappropriate behavior.  The Veteran could interpret proverbs appropriately.  There was no obsessive/ritualistic behavior, no panic attacks, and no homicidal or suicidal thoughts.  His impulse control was good with no episodes of violence.  The Veteran was able to maintain hygiene and there were no problems with activities of daily living.  Recent, remote, and immediate memory were all normal.  The Veteran was noted to be retired as a result of age or duration of work.  The examiner rendered a diagnosis of depressive disorder.  He assigned a GAF score of 60.  The examiner indicated that the Veteran did not have total occupational and social impairment due to his mental disorder signs and symptoms.  

At the time of a December 2008 VA outpatient visit, the Veteran was noted to have been able to make decisions that were reasonable about organizing the day, what meals to have, what clothes to wear, and to be able to comply with treatment care without difficulty for the past seven days.  He had also been able to make himself understood and to have consistently made reasonable decisions in the past seven days.  

At the time of a February 2011 VA psychology consultation, the Veteran was noted to be casually dressed and his attitude was pleasant and cooperative.  As to the Veteran's behavior, he made good eye contact with no psychomotor retardation or agitation.  The Veteran's speech was fluent and spontaneous and it had a normal rate and volume.  His mood was euthymic and his affect was mood congruent.  Thought content revealed no suicidal or homicidal ideation.  There was no overt paranoia or any delusions and there were no auditory or visual hallucinations.  Thought process was linear and goal directed and the Veteran was found to be alert and oriented times three.  Insight and judgment were noted to be moderate.  

At the time of a July 2011 VA examination, the Veteran's wife reported that he was unable to hear much and that this made their communication and relationship strained.  He did not go out much anymore due to his hearing loss.  She also reported that the Veteran would get irritable and uptight when the children and grandchildren came over.  The Veteran was also noted to be having words with his children.  Sometimes he would get so angry that he would leave the room.  The Veteran's wife also indicated that he did not go out much anymore.  The Veteran would go to the senior center on rare occasions.  There was no history of suicide attempts or violence.  The Veteran had not used alcohol for 31 years.  He was noted to be taking anti-depressant medication and he reported sleeping enough to get by.  

Mental status examination revealed he was clean, neatly groomed, and casually dressed.  The Veteran's speech was slow and clear.  His attitude toward the examiner was cooperative, friendly, and attentive.  His affect was bland and his mood was depressed.  His attention was intact and he could do serial sevens but could not spell a word backward and forward.  He was oriented times three and his thought content was unremarkable.  There were no delusions.  As to judgment, the Veteran understood the outcome of behavior.  As to insight, he knew he had a problem.  There were no hallucinations and the Veteran did not act inappropriately.  Proverbs were properly interpreted.  There was no obsessive/ritualistic behavior and the Veteran did not have any panic attacks or suicidal/homicidal thoughts.  Impulse control was good and there were no episodes of violence.  The Veteran could maintain hygiene and had no more than slight problems with activities of daily living when he performed household chores or engaging in sports.  Recent, remote, and immediate memory were all normal.  The examiner rendered an Axis I diagnosis of adjustment disorder with chronic depressed mood.  The Veteran was noted to have retired after many years of employment.  The examiner assigned a GAF score of 55.  

The examiner stated that the Veteran did not have total social and occupational impairment as a result of his adjustment disorder.  The disorder also did not result in deficiencies in judgment, thinking, family relations, work, mood, or school.  The Veteran's adjustment disorder with depressed mood was such that there would be difficulty with productivity.  

As part of the examination for a TDIU, the June 2012 VA examiner indicated that the Veteran's service-related adjustment disorder would not render the Veteran totally unable to maintain or secure physical or sedentary gainful employment.  

The evidence of record does not show, overall, the Veteran to have occupational and social impairment with reduced reliability and productivity due to such symptoms as (for example only): flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; panic attacks more than once a week; impairment of short-and-long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; or difficulty in establishing and maintaining effective work and social relationships. 

The Veteran has not been found to be inappropriately dressed or groomed at the time of any outpatient visit or examinations.  There has also been no neglect of personal hygiene noted at anytime, and the Veteran has also not reported having panic attacks on a weekly basis.  There have also been no findings of irregular speech on any examination or in any treatment record and the Veteran's thought process has been described as logical and coherent and/or unremarkable.  Objective medical findings did not reveal any evidence of difficulty understanding complex commands or major problems with concentration or memory disturbances.  Impairment of short and long term memory has also not been demonstrated and the Veteran's insight and judgment have been described as no less than average. 

The Veteran has also been found to be alert and oriented.  As to disturbances of motivation and mood, the Board notes that the Veteran has been found to be euthymic and dysthymic and to have a bland affect; however, there has been no demonstration that he is unable to control his anger, or that it has led to any episodes of rage or incidents where he has recently hurt himself or others.  

In this regard, it is important for the Veteran to understand that a 30 percent rating for an adjustment disorder with depressed mood will cause the Veteran problems.  If it did not, there would be no basis for any compensation, let alone a finding that the Veteran's industrial adaptability has been reduced by 30 percent as a result of the adjustment disorder with depressed mood, which has clearly caused the Veteran some problems. 

In addition, the Veteran has been assigned GAF scores no lower than 55.  As noted above, such a score reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

Although the Veteran's wife has reported some recent friction in their marriage, he continues to remain married and still sees his children and grandchildren.  

Although the Board notes that the Veteran has indicated that the symptomatology associated with his adjustment disorder with depressed mood warrants an increased evaluation and that the Veteran is competent to report his symptoms, the observation of a competent medical professional as it bears upon clinical support for the Veteran-layman's complaints is more probative and more closely approximates the degree of the Veteran's impairment.  Tatum v. Shinseki, 23 Vet. App. 152, 156 (2009).  Simply stated, while the Veteran has problems associated with an adjustment disorder with depressed mood, a review of the evidence clearly supports the finding that the Veteran functions reliably with only some problems with productivity on limited occasions due to his depression.

The weight of the evidence is to the effect that the Veteran has few of the symptoms contemplated in the criteria for an evaluation in excess of 30 percent, and has social and occupational impairment that is at worst in the moderate range.  He has not met or approximated the criteria for an evaluation of 50 percent. 

Similarly, the criteria for a 70 percent rating consist of suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or worklike setting); and inability to establish and maintain effective relationships, and with the exception of anger problems and difficulty establishing and maintaining effective relationships, none of the remaining criteria have been shown.  Id.  

Clearly, with respect to the criteria for a 100 percent rating, the record does not at any point reflect symptoms consistent with total occupational and social impairment.  The Veteran is retired and as will be shown more fully with respect to all of his service-connected disabilities, it has not been shown that he is unemployable as a result of those disabilities.  In fact, the most competent and probative evidence in against such a conclusion.  In addition, his familial relationships are clearly inconsistent with a finding of total social impairment.  Moreover, the specific criteria for a 100 percent rating of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability of the claimant to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss of names of close relatives, own occupation, or own name, are simply not shown.  38 C.F.R. § 4.130, Diagnostic Code 9440.

In exceptional cases an extraschedular rating may be provided.  38 C.F.R. § 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321(b)(1). (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

The Veteran's adjustment disorder with depressed mood is contemplated by the rating schedule and reasonably describe the Veteran's disability.  There is also no medical evidence that the disability causes "marked" interference with employment, or evidence of frequent periods of hospitalization due to this service-connected disability.  Consequently, the Board finds that the criteria for referral for the assignment of an extraschedular evaluation for his adjustment disorder with depressed mood pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218 (1995). 


TDIU

Controlling laws provide that a TDIU may be assigned when a Veteran has one service-connected disability rated at 60 percent or more, or two or more service-connected disabilities with at least one rated at 40 percent or more and he has a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  The record must also show that the service-connected disabilities alone result in such impairment of mind or body that the average person would be precluded from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(a). 

In any event, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b); see 38 C.F.R. §§ 3.340, 3.341, 4.15 (2011). 

In this regard, in Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, the Court indicated that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon a Veteran's actual industrial impairment.  In a pertinent precedent decision, VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria for determining unemployability include a subjective standard.  It was also determined that "unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992). 

The Court has also held that a Veteran's advancing age and nonservice-connected disabilities may not be considered in the determination of whether a Veteran is entitled to a TDIU.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16(a)(b), 4.19; Van Hoose v. Brown, 4 Vet. App. 361 (1993).  For a Veteran to prevail on a claim based on unemployability, it is necessary that the record reflect some factor which places him in a different position than other Veterans with the same disability rating.  The sole fact that a Veteran is unemployed or has difficulty obtaining employment is not enough to prove unemployability.  Additionally, it is noted that a high rating in and of itself is recognition that the impairment makes it difficult to obtain and keep employment.  Thus, the question is whether the Veteran is capable of performing the physical and mental acts required by employment, not whether the Veteran can find employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

Furthermore, marginal employment shall not be considered substantially gainful employment.  Marginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold.  Consideration shall be given in all claims to the nature of the employment and the reason for termination.  38 C.F.R. § 4.16(a).

Service connection is currently in effect for hearing loss, rated as 60 percent disabling; an adjustment disorder rated as 30 percent disabling; and tinnitus rated as 10 percent disabling.  The combined disability evaluation is 80 percent. 

As the Veteran has a combined disability evaluation of 80 percent, with one disability evaluation over 40 percent, he meets the criteria for consideration under 4.16(a) for TDIU.

At the time of a July 2011 VA audiological examination, the examiner indicated that the Veteran's hearing loss disability would have a significant effect on his occupation due to hearing difficulties.  However, he noted that while his hearing loss might affect communications in some situations it should not render him unemployable.  The July 2011 VA psychiatric examiner noted that the Veteran was currently unemployed as a result of retirement, which he had taken due to his being age eligible or as a result of work duration. 

In June 2012, the claims folder was forwarded to a VA examiner to render an opinion as to whether the Veteran's service-connected disabilities rendered him unemployable.  The examiner indicated that the claims folder was available and had been reviewed.  The examiner opined that the Veteran's chronic adjustment disorder would not render the Veteran totally incapable of securing or maintaining either physical or sedentary employment.  He further stated that the Veteran's hearing loss and tinnitus, in combination with his adjustment disorder, would not render the Veteran totally unable to maintain or secure physical or sedentary gainful employment.  

The examiner noted that the Veteran had had kidney failure in May 2012, and been diagnosed with kidney disease in September 2011, atrial fibrillation in August 2011, and sleep apnea in May 2011.  He had also been diagnosed as having COPD, spinal stenosis, and had had coronary artery bypass surgery, all for which service connection was not in effect.  The examiner stated that these disabilities, in combination, or by themselves, were life threatening and could lead to total unemployability.  

The examiner noted the July 2011 findings of the VA audiologist, wherein he stated that the Veteran's hearing loss might affect communications in some situations but would not render him unemployable.  He observed that the opinion was rendered by an audiologist who had over 35 years of experience.  He also noted that the July 2011 VA psychiatric examiner indicated that the Veteran would have problems with productivity in terms of occupational functioning but that he had assigned a GAF score of 55.  

One of the Board's principal responsibilities is to assess the credibility, and therefore the probative value of proffered evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 1997); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).  Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.  Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  While the Board has considered the Veteran's subjective reports that a TDIU is warranted, the objective medical evidence does not reveal clinical support for his contentions and provides highly probative evidence against this claim, outweighing the Veteran's statements.

The Board does note that it was observed that the Veteran's hearing loss would impact his ability for employment in certain situations.  However, the VA audiologist indicated that the hearing loss would not render him unemployable.  Moreover, the June 2012 VA examiner, after a thorough review of the claims folder, specifically stated that the Veteran's service-connected disabilities would not prevent him from maintaining or obtaining employment.  Specifically, the Board is particularly persuaded to assign great probative weight to this medical opinion because the VA examiner had the entire claims file for review and provided a solid rationale for the conclusions that was grounded in the evidence of record.

The Board finds that the Veteran's statements regarding his claim of TDIU are outweighed by the objective medical record, which indicates significant problems with the Veteran's service-connected disabilities, as evidenced by the combined 80 percent disability evaluation, but does not reveal a service-connected disability/disabilities that causes the Veteran to be unable to work.  In this regard, while the Board fully understands the Veteran's position, he has only provided generalized lay statements with little support for his belief that he cannot work as the result of his service-connected disabilities.  In this regard, it is important for the Veteran to understand that a 80 percent evaluation, by definition, will cause him major problems both in finding and retaining work (if the Veteran had no problems associated with his service-connected disabilities, there would be no basis for a compensable evaluation for his service-connected problems, let alone a 80 percent evaluation, which indicates a significant limitation in industrial capacity).  However, the fact that the Veteran has a high disability evaluation does not, ipso facto, provide the basis to find that the Veteran can never work as the result of his service-connected problems, not taking into consideration the Veteran's age and nonservice-related problems.

In summary, the factual record as a whole provides highly probative evidence against the Veteran's contention.


Earlier Effective Date

Assignment of effective dates for increased disability evaluations is governed by 38 U.S.C.A. § 5110 and 38 C.F.R. § 3.400.  The statute provides, in pertinent part, that: 

(a) Unless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase, of compensation, dependency and indemnity compensation, or pension, shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefore. 

(b)(2) The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable that an increase in disability had occurred, if application is received within one year from such date.  38 U.S.C.A. § 5110. 

The pertinent provisions of 38 C.F.R. § 3.400 clarify that the effective date of an increase in compensation will be determined as follows: 

(o) Except as provided in paragraph (o)(2) of this section and § 3.401(b), date of receipt of claim or date entitlement arose, whichever is later.  A retroactive increase or additional benefit will not be awarded after basic entitlement has been terminated, such as by severance of service connection. 

(2) Disability compensation.  Earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o). 

The Court and the VA General Counsel have interpreted the laws and regulations pertaining to the effective date of an increase as follows:  If the increase occurred within one year prior to the claim, the increase is effective as of the date the increase was "factually ascertainable."  If the increase occurred more than one year prior to the claim, the increase is effective the date of claim.  If the increase occurred after the date of claim, the effective date is the date of increase.  38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12- 98 (1998).

In an August 2007 rating determination, the RO granted service connection for bilateral hearing loss and assigned a 50 percent disability evaluation effective the date of the initial application for compensation.  The Veteran was notified of this decision that same month and did not file a notice of disagreement with the decision or any further correspondence as it related to the issue of hearing loss which would have allowed the claim to remain open.  Thus, the decision became final.

No further correspondence was received from the Veteran with regard to hearing loss until the Veteran requested a TDIU, which was received on May 27, 2011.  The RO accepted this as a claim for an increased evaluation for service-connected hearing loss as part of his claim for a TDIU.  

Evaluations of defective hearing range from noncompensable to 100 percent for service-connected hearing loss.  These evaluations are based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination testing together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per second.  To evaluate the degree of disability from defective hearing, the revised rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through XI for profound deafness.  38 C.F.R. § 4.85, Diagnostic Code 6100. 

The regulations provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Each ear will be evaluated separately.  See 38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) provide that when the puretone threshold is 30 decibels or less at 1,000 Hertz and 70 decibels or more at 2,000 Hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results is the higher numeral.  That numeral will then be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.

In conjunction with his claim, the Veteran was afforded a VA examination in July 2011.  Audiological evaluation revealed the Veteran to have decibel level readings of 65, 65, 95, and 105+ in the right ear, and 105, 80, 85, and 100 in the left ear, at 1000, 2000, 3000, and 4000 Hertz.  Speech recognition testing was 92 percent in the right ear and 20 percent in the left ear.

The RO, applying the appropriate criteria, assigned a 60 percent evaluation for the Veteran's bilateral hearing loss, with an effective date of May 27, 2011, the date of receipt of the Veteran's claim for an increased evaluation.  As noted above, the Veteran expressed disagreement with the assigned effective date and perfected his appeal with regard to this issue.  

The pertinent period for determining whether an effective date earlier than May 27, 2011, is warranted is the one year period preceding the receipt of the Veteran's request for an increased evaluation. 

In this regard, the Board notes that there are no medical records demonstrating an increase in the Veteran's bilateral hearing loss in the one year period prior to the Veteran's request for an increased evaluation on May 27, 2011.  VA treatment records show that he was seen for unrelated matters.  The first objective finding that the Veteran's bilateral hearing loss had increased in severity was at the time of his July 2011 VA examination. 

In the absence of a claim, an informal claim or other evidence of an increase in severity in the one year prior to the May 27, 2011, claim, the Veteran does not satisfy the eligibility requirements for an earlier effective date sought in this appeal.  Thus, the effective date for the assignment of a 60 percent evaluation for bilateral hearing loss is the date of claim, May 27, 2011.  

In reaching this conclusion, the Board acknowledges that the benefit of the doubt is to be resolved in the Veteran's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application in this case.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. § 3.159 has been amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

The Veteran's status has been substantiated.  

As it relates to the claim for an initial evaluation in excess of 30 percent for an adjustment disorder with depressed mood, the courts have held that once service connection has been granted the claim is substantiated, additional VCAA notice is not required; and any defect in the notice with regard to downstream issues such as an initial rating, is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

As it relates to the TDIU claim, the Board notes that a June 2011 letter provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further asked him to submit relevant evidence in his possession. 

With regard to notice as to the disability rating and effective date elements of the claim, the Veteran was also informed of these elements in the June 2011 letter. 

VA has also complied with its duty to assist the Veteran in substantiating the claim.  It appears that all pertinent post service treatment records have been requested and that all available records have been obtained.  An opinion was also obtained from a VA examiner with regard to the Veteran's TDIU claim.  The opinion is sufficient to address the Veteran's claim. 

On the earlier effective date issue, the earliest possible date permitted by the effective date regulations has been granted, so that an earlier effective date is not legally possible.  In cases such as this, where a claim cannot be substantiated because there is no legal basis for the claim, or because undisputed facts render the claimant ineligible for the claimed benefit, VA is not required to meet the duty to assist a claimant.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (where the law is dispositive, the claim must be denied due to a lack of legal merit); Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); see also VAOPGCPREC 5-2004. 

The Board does note, however, that the Veteran was notified of the information and evidence necessary to substantiate a claim for an earlier effective date on numerous occasions, including by way of letters sent to the Veteran, the issuance of statements and supplemental statements of the case, and as evidenced by written arguments provided by both the Veteran throughout the course of the appeal.

As it relates to all issues, the Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and the ability to provide testimony at a hearing if so desired.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

An initial evaluation in excess of 30 percent for an adjustment disorder with depressed mood is denied. 

A TDIU is denied. 

An effective date earlier than May 27, 2011, for the grant of a 60 percent disability evaluation for bilateral hearing loss is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


